Justice HOENS,
concurring.
Plaintiffs T.J.S. and A.L.S. are a married couple who have been unable to have a child together because A.L.S. is not able to carry a pregnancy to term. Desirous of having a child, the couple decided that T.J.S. would contribute sperm that would be used to fertilize the ovum of an anonymous donor. They then entered into an agreement with A.F., a woman who is not related to either of the plaintiffs or to the anonymous donor of the ovum. They assert that, pursuant to that agreement, A.F. consented to have the resulting embryo implanted into her uterus. A.F. carried that pregnancy to term and gave birth to a child in July 2009.
Shortly prior to and in anticipation of the expected birth, plaintiffs sought an order from the Superior Court that would direct that the child’s birth certificate identify A.L.S. as the child’s mother. Plaintiffs’ complaint averred that they were proceeding in reliance on a published decision, A.H.W. v. G.H.B., 339 N.J.Super. 495, 772 A.2d 948 (Ch.Div.2000), in which a similar request had been approved, and that they intended to follow the mechanism that had been utilized in that proceeding. A few days later, the trial court entered the order, which was not opposed, in the form that plaintiffs had requested.
*336After a birth certificate that complied with the court’s order was issued, the Department of Health and Human Services, Bureau of Vital Statistics filed a motion seeking to have the court vacate its order. The Department, which had not been afforded notice of plaintiffs’ application, contended that there was no basis in the applicable statutes for the relief that plaintiffs had requested from the court.
The trial court, after considering the arguments raised on behalf of the plaintiffs and the Department, granted the Department’s application and vacated the order that had been entered prior to the child’s birth. The Appellate Division affirmed that judgment, rejecting both the statutory and constitutional arguments that plaintiffs advanced on appeal. In re Parentage of T.J.S., 419 N.J.Super. 46,16 A.3d 386 (App.Div.2011).
I would affirm the judgment of the Appellate Division, largely for the reasons that have been so thoroughly and cogently set forth in the opinion that Judge Parrillo authored on behalf of that court. In particular, I concur in his analysis of the plain language of the Parentage Act, N.J.S.A 9:17-38 to -59, and in his persuasive argument that its presumption of paternity cannot be understood or interpreted to create a presumption of maternity. In re Parentage of T.J.S., supra, 419 N.J.Super. at 54-55, 16 A.3d 386. As the plain language of the statute provides, the status of maternity is grounded on either a biological or genetic connection to the child, N.J.S.A 9:17-41(a), failing which the Legislature has decreed that the status can only be achieved through adoption, see N.J.S.A. 9:17 — 11(c).
Moreover, I concur in Judge Parrillo’s analysis of the equal protection challenge and his observation that a gender-based differentiation, like the one found in the Parentage Act, may withstand a constitutional attack if the difference is one grounded in an actual physiological distinction between men and women. In re Parentage of T.J.S., supra, 419 N.J.Super. at 58-59, 16 A.3d 386. As Judge Parrillo observed, the Legislature has devised a statutory means through which A.L.S. may, promptly and effi*337ciently, be declared to be the child’s mother, and her desire to create a more expedient method that will effectuate her intent does not represent a fundamental right nor one of constitutional magnitude. Id. at 57,16 A.3d 386.
Finally, I concur in the Appellate Division’s reasoning that the absence of a statutory response to this Court’s rejection of the equal protection challenge to the Parentage Act in the context of a surrogacy contract, see In re Baby M., 109 N.J. 396, 537 A.2d 1227 (1988), demonstrates the preference of the Legislature to “proceed incrementally in addressing the parentage issues presented by one form of reproductive procedure without addressing those raised by other new reproductive procedures,” In re Parentage of T.J.S., supra, 419 N.J.Super. at 65, 16 A.3d 386.
In addition, however, to the thorough and scholarly discussion of these difficult and important questions set forth in Judge Parrillo’s opinion, the arguments advanced by plaintiffs before this Court raise further questions, each of which calls for a response.
First, the heart of plaintiffs’ attack on the Parentage Act is a constitutional one, resting on their assertion that unless the statutory provisions can be applied in a gender-neutral fashion, they cannot be sustained. It is a well-established principle of our jurisprudence that we indulge in “every possible presumption [that] favors the validity of an act of the Legislature.” N.J. Sports & Exposition Auth. v. McCrane, 61 N.J. 1, 8, 292 A.2d 545, appeal dismissed sub nom. Borough of E. Rutherford v. N.J. Sports & Exposition Auth., 409 U.S. 943, 93 S.Ct. 270, 34 L.Ed.2d 215 (1972). We do not, therefore, “declare void legislation unless its repugnancy to the Constitution is clear beyond a reasonable doubt.” In re P.L. 2001, Chapter 362, 186 N.J. 368, 392, 895 A.2d 1128 (2006). On the contrary, we strive to interpret statutes so as to avoid, if at all possible, an interpretation that would render the pronouncement of the Legislature unconstitutional. In re Village of Loch Arbour, 25 N.J. 258, 264-65,135 A.2d 663 (1957) (“[I]f [a] statute under [constitutional] attack admits of two constructions, *338one of which will render it invalid and the other valid, the interpretation sustaining constitutionality will be adopted.”).
Viewed against this clear principle of statutory construction, the constitutional challenge to the Parentage Act can only succeed if there is no way to construe the statute so as to preserve its constitutionality. As a result, if one recognizes that the Legislature could, and did, base its distinction between presumptive rights of men and women on the realities of our physiological differences, then those distinctions can and must survive a constitutional attack. That is, if the Legislature, in enacting the Parentage Act, and in creating its gender-based differences relating to presumptive parentage, made those choices in accordance with actual differences, then there is no violation of our Constitution’s guarantee of equal protection. See Lewis v. Harris, 188 N.J. 415, 442, 908 A.2d 196 (2006) (interpreting New Jersey Constitution’s expansive language to include equal protection guarantee); Greenberg v. Kimmelman, 99 N.J. 552, 568, 494 A.2d 294 (1985) (same).
As we have previously held, “the right to equal protection does not require us to scrutinize gender distinctions that are based on real physiological differences to the same extent we would scrutinize those distinctions when they are based on archaic, invidious stereotypes about men and women.” State v. Chun, 194 N.J. 54, 103, 943 A.2d 114 (2008). As in Chun, in advancing the interests of equal protection, we cannot “demand that things that are different in fact be treated the same in law, nor that a state pretend that there are no physiological differences between men and women,” ibid., when indeed there are. The Parentage Act, in resting maternity on biology or genetics, makes plain that the child who is at the center of this appeal is genetically the child of the anonymous ovum donor and biologically the child of A.F., who carried the child to term and gave birth. Nothing in that distinction offends equal protection; certainly nothing in that distinction deprives A.L.S. of any recognized right.
Indeed, it is only by accepting the decision-making framework urged upon us by plaintiffs that one can step into the constitution*339al analysis. Plaintiffs would have this Court look at them not as one man and one woman, but as an infertile couple. Moreover, they demand that the analysis equate for all purposes infertile men and infertile women, reasoning that if the former have a statutory right, the latter must have the same right. Thus, by redefining themselves as infertile people, they assert that they have attained a status of equivalence that supports their equal protection challenge. In so positing, however, they ignore this Court’s recognition that the process of gestation and birth, for an infertile couple, necessarily involves another person. See In re Baby M., supra, 109 N.J. at 450, 537 A.2d 1227 (observing that “[i]t is quite obvious that the situations [as between infertile husbands and wives for equal protection purposes] are not parallel”). More to the point, by redefining their status, plaintiffs seek to avoid the plain and unavoidable biological fact that their child is biologically related to A.F., to whom the Legislature has afforded statutory rights and to whom the Constitution likewise grants protection. Those rights, addressed through the adoption statute’s protection for birth mothers, are rights given to A.F. that in no way interfere with any right of A.L.S. Indeed, what A.L.S. desires is the creation of a status contrary to the protections of the adoption statute simply to avoid complying with the time-honored adoption process. Convenience and desire by litigants, however, cannot supplant the clear legislative preference or the constitutional commands that are based on the biological connection between A.F. and the child.
We need not comment on the opinion of the trial court in A.H.W., which created, in somewhat different circumstances, the mechanism that plaintiffs sought to use in their effort to have a birth certificate issued that would identify A.L.S. as the mother of the child. That mechanism sought to comply with the adoption statute by causing the issuance of the birth certificate to be delayed until the end of the waiting period required by the adoption statute for the relinquishment of parental rights. N.J.S.A. 9:3-41(e) (imposing seventy-two hour waiting period following birth before parent may execute surrender of parental *340rights). Although that mechanism, presuming that A.F. in fact waived her rights as anticipated, would comply with that particular requirement of the adoption statute, it would effectively replace adoption, the Legislature’s method for creating the legal relationship between A.L.S. and the child, with a more convenient method of plaintiffs’ choosing.
I do not doubt plaintiffs’ sincerity in their effort to effectuate their intention that both of them be acknowledged as the parents of the child from the earliest possible moment. Their effort, however, is one that should be addressed in the first instance to the Legislature, rather than to the courts. That remains as true today as when the appellate panel rejected plaintiffs’ arguments. Although the Legislature passed a bill that would have created an exception to the adoption statute for couples like plaintiffs, see S. 1599, 215th Leg. (N.J.2012) (introduced Feb. 13, 2012; passed by Senate as amended May 31, 2012); A. 2646, 215th Leg. (N.J.2012) (introduced Mar. 8, 2012; amended June 21, 2012), that bill was vetoed by the Governor, in part because of what he considered to be insufficient study of the larger social questions that are implicated by the bill that was passed, see Governor’s Veto Message to S. Bill No. 1599 (Aug. 9, 2012). The divergent positions taken by the legislative and executive branches heighten rather than diminish the need for this Court to stay its hand; plaintiffs’ lack of success to date in achieving a statutory solution hardly entitles them to the creation of a constitutional right.
For me, there are four reasons why it is the province of the other branches of government to address the arguments that plaintiffs have raised.
First, the choice about how to balance the rights of the parties, including not only the rights of infertile men and women, but of the women who assist them through carrying children to term and giving birth, is uniquely suited, in the first instance, to the Legislature, which is ordinarily the body vested with making decisions about such important social policies as this.
*341Second, we have before us a record too sparse to serve as the basis for making such a choice. Rather than the sort of record that would permit a careful weighing and balancing of all of the rights of all of the participants, the record before this Court consists of only the stated intention and desire of plaintiffs, a clinical description of the means by which the pregnancy was accomplished, a few vague references to plaintiffs’ otherwise secret “arrangement” or “agreement” with A.F., and a document through which A.F. waived her right to counsel and relinquished her parental rights to the child she bore. Notwithstanding the elaborate descriptions of the facts set forth in the dissent, see post at 350-51, 360-61, 54 A.3d at 272-73, 278-79, there is nothing at all in this record that supports the dissent’s assertions about the terms of the “agreement” with A.F.
If we permit the thin factual showing to serve as the basis for declaring that one party to the “arrangement” has a constitutional right and the other has none, we do so oblivious to the much larger social implications of that choice. We do so by effectively stripping the participant who currently has a constitutionally recognized fundamental right to parent, in this case the biological mother A.F., see Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 1212, 31 L.Ed.2d 551, 558 (1972); N.J. Div. of Youth & Family Servs, v. A.W., 103 N.J. 591, 599, 512 A.2d 438 (1986), of that right with no clue about why she made that choice and, more importantly, without even considering whether there should be safeguards or protections in place to ensure that her choice is indeed a knowing and voluntary one, as befits the waiver of any constitutional right, see, e.g., Miranda v. Arizona, 384 U.S. 436, 478-79, 86 S.Ct. 1602, 1630, 16 L.Ed.2d 694, 726 (1966) (holding that procedural safeguards must be employed to protect privilege against self-incrimination); Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393-94, 57 S.Ct. 809, 811-12, 81 L.Ed. 1177, 1180-81 (1937) (noting that fundamental right to jury trial cannot be waived knowingly by mere assertion of request for directed verdict); State v. Crisafi, 128 N.J. 499, 510, 608 A.2d 317 (1992) (citing Patterson v. Illinois, 487 U.S. 285, 298, 108 S.Ct. 2389, 2398, 101 *342L.Ed.2d 261, 276 (1988) (noting that rigorous procedures must be observed before permitting waiver of right to counsel at trial)); State v. Bey, 112 N.J. 45, 66, 548 A.2d 846 (1988) (requiring that right to remain silent be scrupulously honored).
Our dissenting colleagues insist that there is no conflict between the constitutional right that they would create for A.L.S. and the well-established constitutional right enjoyed by A.F. because the record includes A.F.’s statement that her decision to relinquish her parental rights was voluntary. Post at 361, 54 A.3d at 279. That reasoning, however, avoids the issue we have considered because it effectively would eliminate the constitutional rights of the entire class of women who might become gestational surrogates merely because this particular individual was willing to waive those rights. It is our concern for the entire class of women who might be affected, rather than the dissent’s narrow focus on the individual whose right was affected in this matter, that compels the conclusion we have reached. Indeed, were we to issue the broad, equal-protection based pronouncements called for in the dissent, we would create a virtually unregulated right to sidestep all of the protections now vested in a biological mother and would effectively protect “arrangements” unfettered by any standards at all.
Third, if this Court, based on the truncated record presented in this appeal, announces that there is some fundamental constitutional right enjoyed by A.L.S. to be identified on the child’s birth certificate in the fashion that plaintiffs have chosen, our very act of so deciding will wrest from the Legislature the flexibility that it needs to fairly evaluate and carefully balance the far larger universe of participants and rights involved. Such a foray into uncharted waters is imprudent and threatens to hamstring that legislative process as it moves forward.
Finally, were we to determine that A.L.S. has a right of constitutional magnitude, it seems to me that we would create a true equal protection violation. By vesting this particular plaintiff with a constitutional right, we would be elevating one class of *343infertile people who seek to address infertility, and whose rights could be accomplished through adoption, above all other infertile people and all other adopters. The mechanism that would be created would comply with the adoption statute only to the extent of bowing to the seventy-two hour waiting period that the Legislature has fixed as the time before which no birth mother may relinquish the right to her child, but would otherwise relieve plaintiffs who have the ability and the wherewithal to enter into an agreement with a willing participant from the strictures of the adoption statute. It would elevate some people, who would otherwise be required to adopt, above all other adopters, based solely on their ability to access and afford new technology, thus, at least potentially, creating an unconstitutional distinction among infertile people as a class.
In the end, this dispute represents a social policy choice, and one that requires careful consideration of the rights not only of plaintiffs who have appeared and who have the resources to be able to access this advance in medical technology, but of the women, like A.F., who may be selected to assist them at the expense of sacrificing the constitutional rights that go along with being the biological parent of the child being born, and of all others who would equally wish to have a child and are required to resort to adoption. It requires a careful consideration of all of these important rights and it demands delicate balancing of the rights of these parties, of others not before this Court and of larger social issues that are appropriately the province of the other branches of government and not of the courts, save only for our intervention should the choice made tread on other constitutional protections. In the end, the question is not a constitutional one, but one that should be addressed, if at all, by the other branches of government, informed by a thorough and public debate of these profound and significant questions.
I therefore concur in the judgment of the Appellate Division and I would affirm that judgment.